We find unpersuasive the defendant’s contention that his adjudication as a second felony offender did not comply with the requirements of CPL 400.21 (3). The minutes of the sentencing proceedings clearly demonstrate that a copy of the predicate felony statement was served on the defendant’s counsel and that the defendant admitted, inter alia, the existence, nature and time of his prior felony conviction and failed to raise any challenge to the contents of the statement. Hence, the purpose of CPL 400.21 was satisfied (see, People v Bouyea, 64 NY2d 1140).
The defendant’s contention that the sentence imposed was unduly harsh and excessive is similarly unavailing, as he received the minimum term permitted by statute (see, e.g., People v Dix, 110 AD2d 905). Moreover, his apparent constitutional challenge to the sentencing statute is without merit *567(see, People v Kinslow, 109 AD2d 803; People v Vasquez, 104 AD2d 1012).
The defendant’s remaining contentions regarding the court’s inquiry at the time of his plea and the denial of a suppression hearing have been considered and found to be either unpreserved for appellate review or without merit (see, People v Taylor, 65 NY2d 1; People v Rodriguez, 55 NY2d 776; People v Fuentes, 125 AD2d 328, lv denied 69 NY2d 827; People v McAllister, 114 AD2d 910). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.